Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current claims never existed in the requirement for restriction of parent application 15/819833 mailed on 07/26/2019.   
Applicant states that this is a continuation or divisional application of the prior application 15/819833. A continuation or divisional cannot include new matter. Applicant is required to delete the benefit claim or  change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: a glucose sensor comprising a transmitter configured to transmit electromagnetic waves between 1GHz and 300GHz; a receiver configured to receive the electromagnetic waves from the transmitter, wherein the transmitter and receiver are positioned in relation to a subject to be scanned such that the receiver receives reflected electromagnetic waves; and a control station for processing the received reflected electromagnetic waves and determining a glucose reading as recited in claim 1, method claim 10 and the dependent claims.
Claims 1-18 are examined with respect to prior art based on the filing date of the application (09/21/2020).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: lack of corresponding structure of a glucose sensor and lack of corresponding steps or algorithm for determining a glucose reading and a second biometric sensor to measure the glucose level for the subject sufficient for definiteness under 35 USC 112b.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, recites “a glucose sensor comprising a transmitter configured to transmit electromagnetic waves between 1GHz and 300GHz; a receiver configured to receive the electromagnetic waves from the transmitter, wherein the transmitter and receiver are positioned in relation to a subject to be scanned such that the receiver receives reflected electromagnetic waves; and a control station for processing the received reflected electromagnetic waves and determining a glucose reading”. The only supporting specification disclosure is as follows:
{0140]	“The transmitter is intended to transmit electromagnetic waves at an object 1030 to determine a characteristic of interest. In some cases, the characteristic may be a biometric characteristic, for example, a fingerprint, a palm print, a respiration rate, a heart rate, a glucose level, a gait velocity, a stride length or the like. In other cases, the characteristic may be environmental, for example, presence of impurities, air quality, explosive detection, or the like.”

	As to claims 2-18 refer to claim 1 rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “electromagnetic waves between 1GHz and 300GHz”, and the claim also recites “electromagnetic waves between 30 GHz and 90 GHz” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claims 3-4 and 16-18 refer to claim 2 rejection.

As to claims 11-18 refer to claim 10 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883).
As to claim 1, Shawkat discloses, a glucose sensor comprising: 
a transmitter configured to transmit electromagnetic waves between 1GHz and 300GHz [a bi-static radar (electromagnetic waves) technique consisting of a transmitting antenna (Tx) ], the antenna has a bandwidth of 8.77 GHz (3.23 GHz to 12 GHz) which is between 1GHZ and 300 GHZ (Fig. 1, section II, paragraph A., Methods)];

a control station for processing the received electromagnetic waves and determining a glucose reading [Artificial Neural Network for feature classification (control station) to analyze the received signal and determine the blood glucose level ((Fig. 1, section II, paragraph D)].
Shawkat position the hand between the transmitter antenna (Tx) and the receiver  antenna (Rx) and analyzes forward  scattered signals received by the receiver (See Fig. 1, section II, paragraph A. (Methods)).
Shawkat does not disclose wherein the transmitter and receiver are positioned in relation to a subject to be scanned such that the receiver receives reflected electromagnetic waves.
Gillian discloses a radar-based authentication component that is configured to recognize biometric characteristics associated with a person (Col. 1, lines 50-53; Col. 2, lines 36-44). Physiological characteristics are related to the shape of the body and may include, by way of example and not limitation, height, skeletal structure, fingerprint, palm veins, face recognition, DNA, palm print, hand geometry, iris recognition, retina scent, heart conditions, and so forth (Col. 2, lines 50-75). The 3D object detection system 120 is configurable to detect objects in three dimensions, such as to identify the object, an orientation of the object, and/or movement of the object. The 3D object detection system 120 is configured to use radar techniques and radio waves through use of a radio wave transmitter/receiver 126 and a radar processing module 128. The radio wave transmitter/receiver 126, for instance, transmits radio waves in the radio frequency range corresponding to one or more Wi-Fi frequency bands, e.g., IEEE 802.11 (IEEE 802.11 is a set of standards that define radio frequency operating at 2.4 GHZ, 5 GHZ; 6 GHZ, and 60 GHZ)  and so forth. The radar processing module 128 then detects return of these radio waves (reflected waves) to detect objects (Col. 5, lines 26-33 , Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Gillian to substitute the sensor of Shawkat by using a source device includes antenna which is configured to transmit and receive electromagnetic waves reflected from the object in the form of an RF signal because it is a KSR "Simple substitution of one known, equivalent 
Claim 10 is a sensing method analogous to the sensor of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 10.
As to claims 2-4, Gillian further discloses the radio wave transmitter/receiver, for instance, transmits radio waves in the radio frequency range corresponding to one or more Wi-Fi frequency bands, e.g., IEEE 802.11 (IEEE 802.11 is a set of standards that define radio frequency operating at 2.4 GHZ, 5 GHZ; 6 GHZ, and 60 GHZ)  and so forth (Col. Lines 29-32). Electromagnetic waves at 60 GHZ Is between 30 GHz and 90 GHZ (in claim 2), between 50 GHz and 70 GHZ (in claim 3), between 57 GHz and 64 GHZ (in claim 4).
As to claims 16-17 refer to claim 2-4 rejections.
As to claim 5 Gillian further discloses, a second biometric sensor, wherein the second biometric sensor is selected from a group consisting of an optical sensor, an infrared sensor, a laser sensor, a camera sensor or an ultrasonic sensor [The 3D object detection system is configurable to identify the object, an orientation of the object, and/or movement of the object (biometric characteristics). The detection may be performed using a variety of different techniques, such as cameras (e.g., a time-of-flight camera), sound waves, and so on (Col. 5, lines 20-25).   
As to claims 6 and 7 Gillian further discloses wherein the receiver comprises a plurality of receivers and wherein the transmitter comprises a plurality of transmitters [FIG. 5 illustrates a source device 502 and a target object, shown here as hand 504. Generally speaking, source device 502 includes antennas 506a-506d to transmit (plurality of transmitters) and receive multiple RF signals (plurality of receivers). In some embodiments, source device 502 includes authentication component 104, and antennas 506a-506d correspond to antennas 308. While source device 502 in this example includes four antennas, it is to be appreciated that any suitable number of antennas can be used (Col. 13, lines 3-18).
As to claim 9 both Gillian [Among other things, machine-learning component 312 receives information processed or extracted by digital signal processing component 310, and uses that information to classify or recognize various aspects of the target object. In some cases, machine-learning component 312 applies one or more algorithms to probabilistically determine biometric characteristics. Machine-learning component 312 can 
As to claim 13 refer to claim 9 rejection.
As to claim 11, both Gillian [Upon receiving and capturing RF pulses 410a-410c (reflected waves), source device 402 can then analyze the pulses, either individually or in combination, to identify characteristics related to object 404. For example, source device 402 can analyze all of the received RF pulses to obtain temporal information and/or spatial information about object 404. Accordingly, source device 402 can use knowledge about a transmission signal's (transmitted waves) configuration (such as pulse widths, spacing between pulses, pulse power levels, phase relationships, and so forth) (pluses are analog signals that have magnitude and phase), and further analyze a reflected RF pulse (i, e., combination of transmitted and received waves) to identify various characteristics about object 404, such as size, shape, movement speed, movement direction, surface smoothness, material composition, and so forth (Col. 12, line 33-Col. 13, line 2).] and Shawkat [received wave forms have different values than transmitted waves (ideal waves). These varied values  can be considered for feature extraction (analyzing (Section II, paragraph A.)]further disclose wherein analyzing the electromagnetic waves and reflected electromagnetic waves comprises combining the waves to produce an analog signal result.
As to claim 12, both Gillian [For instance, digital signal processing component 310 samples analog RF signals received by antenna(s) 308 to generate digital samples that represents the RF signals (i.e., analog RF signals converted to digital signals) and then processes these samples to extract information about the target object. (Col. 10, lines 33-38)] and Shaker [analog to digital conversion to extract features (further analysis) (Fig. 1, and section II, paragraph A.)] further discloses, further comprising converting the analog signal to a digital signal to be further analyzed at a control station.
As to claim 14, Gillian further discloses wherein the analyzing uses decision trees [As in the case of digital-signal processing component 310, machine-learning component 312 can include a library of multiple machine-learning algorithms, such as a Random Forrest algorithm, deep learning algorithms (i.e. artificial neural .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883) as applied to claim 1 above and further in view of KALYANARAMAN, AVINASH et al., “FormaTrack: Tracking People based on Body Shape”, Proceedings of the ACM on Interactive, Mobile, Wearable and Ubiquitous Technologies, Vol. 1, No. 3, Article 61. Publication date: September 2017.
As to claim 8, Shawkat further discloses the transceiver (sensor) antenna has a gain (output RF power) of 6.09 dB and directivity of 8.15 dBi gain (Section II, pargraph B.).
Neither Gillian nor Shawkat specifically discloses  wherein the sensor is configured to operate at -10 dBm (0.1mW) RF output power and use antennas with 6dBi of gain.
KALYANARAMAN proposes to use body shape as a weak biometric, differentiating people based on features such as head size, shoulder size, or torso size. The basic idea is to scan the body with a radar sensor and to compute the reflection profile: the amount of energy that reflects back from each part of the body (Abstract).   A pulse radar is a device that emits a pulse of electromagnetic energy towards an expected target area, where a portion of this radiated energy is reflected back by a target. The radar device analyzes this reflected signal to obtain information about the target. For example, the amount of reflected energy indicates the target’s radar cross section (size, curvature, reflectivity, etc) and the frequency of the reflected signal indicates the targets velocity, as per the Doppler principle. A radar device is said to be monostatic when its transmitter and receiver are collocated (Section 3, second paragraph). A Salsa Ancho kit uses the Novelda Xethru X2 ultra-wideband impulse radar transceiver chip outputs raw radar baseband frames as shown in Figure 1, which are then transferred to a host computer for analysis. A 6dBi sinuous directional antenna on the kit is used. There are no health concerns associated with FormaTrack as the average transmit power from the Salsa Ancho kit is -13dBm (50μW).  This is over 450 times less than the regulations set by the International Commission on Non-Ionizing Radiation Protection (ICNIRP)3[1] (Section 4).                                               
.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883) as applied to claim 10 above and further in view of Stivoric et al. (US 20090177068).
As to claim 15, Shawkat further discloses to measure the glucose of each individual through ACCU-CHECK blood glucose system (Section II, paragraph C).
Neither Shawkat nor Gillian discloses further comprising measuring the glucose level via a second biometric sensor for a two-level check.
Stivoric discloses methods and apparatuses for measuring a state parameter, in particular glucose, of an individual using signals based on one or more sensors (par. [0002]). The invention utilizes machine learning techniques to predict glucose levels using a noninvasive, multi-sensor, for measuring a state parameter, such as blood glucose levels, of an individual including a processor, at least two sensors in electronic communication with the processor, at least one of the sensors being a physiological sensor (par. [0010]-[0011]). Sensor device 10 to automatically collect physiological data relating to an individual user on which an individual places his or her hand or another part of his or her body, or by scanning the individual's body using, for example, laser technology or an iStat blood analyzer (par. [0094]). An acoustic sensor to sense acoustic signals generated by the body which in turn may be converted into signals representative of physiological parameters (par. [0180]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of  Stivoric to modify the combined sensor of Gillian and Shawkat by measuring the glucose level via a second biometric sensor for a two-level check in order to overcome the disadvantages of Prior art techniques that suffer from the problem of accuracy and provide a non-invasive and accurate approach for the measurement of blood glucose levels (par. [0008]-[0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665